DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 1/10/2019 has been placed of record in the file.
Claims 1-9, 21, and 22 are presented for examination.
The IDS filed 1/10/2019 and the IDS filed 6/4/2020 have been considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1 contains additional characters after the period.  It appears as though the characters “R5” are a typographical error and should be removed.  Appropriate correction is required.
Claims 2-9 are objected to due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ducatel et al. (U.S. Patent Application Publication Number 2018/0225466), hereinafter referred to as Ducatel, in view of Karame et al. (U.S. Patent Application Publication Number 2019/0268284), hereinafter referred to as Karame.
Ducatel disclosed techniques for resource access control using a blockchain data structure.  In an analogous art, Karame disclosed techniques for controlling access to resources using blockchain smart contracts.  Both systems are directed toward the utilization of blockchain for resource access control.
Regarding claim 1, Ducatel discloses a permission control method for a blockchain, comprising: writing a preset correspondence between account roles and permissions into storage (paragraph 33, role definition stored); determining a role of a target account configured to a user node to be added to the blockchain (paragraph 33, generates consumer record and transaction includes identification of role); and controlling, according to the correspondence and the role of 
Ducatel does not explicitly state that the storage is a block of a blockchain.  However, allowing the resource provider to store its policy data via blockchain was well known in the art as evidenced by Karame.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ducatel by adding the ability that the storage is a block of a blockchain as provided by Karame (see paragraph 53, blockchain hosted by cloud service, and paragraph 56, blockchain node used to evaluate access control decisions).  One of ordinary skill in the art would have recognized the benefit that managing access policies in such a way would assist in enhancing reliability by providing easy user authentication (see Karame, paragraph 54).
Regarding claim 2, the combination of Ducatel and Karame discloses wherein the step of writing a preset correspondence between account roles and permissions into a block of a blockchain comprises: writing the correspondence as an account attribute of a special account into a genesis block, wherein an account address of the special account is a preset address, and the account attribute at least comprises: a permission information field including the correspondence (Karame, paragraph 56, access control stored in smart contracts, and Ducatel, paragraph 26, access control permissions, where the use of the genesis block is further obvious as one of ordinary skill would have known to write the first correspondence into the first block in order to initiate the particular chain for the correspondence).
Regarding claim 3, the combination of Ducatel and Karame discloses changing the preset correspondence between account roles and permissions; and issuing the changed correspondence between account roles and permissions to the blockchain network, so as to store 
Regarding claim 4, the combination of Ducatel and Karame discloses receiving a request information sent by the user node, wherein the request information at least comprises an account address of the target account and user identification information; determining a role of the target account according to the user identification information in the request information; and issuing information including the account address and role of the target account to the blockchain network, wherein the information including the account address and role of the target account is used for writing the role of the target account into an account attribute corresponding to the account address of the target account, and the account attribute at least comprises: a permission information field including the role of the target account (Ducatel, paragraph 33, consumer requests authorization, and generates transaction for blockchain, and transaction includes identification of role, and paragraph 26, access control permissions).
Regarding claim 5, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: acquiring an account address of the target account when receiving a P2P connection establishment request sent by the user node configured with the target account; acquiring, according to the account address of the target account, an account attribute corresponding to the account address of the target account from a blockchain; acquiring a preset correspondence between roles and permissions from a block of the blockchain; determining a permission of the target account according to a permission information field in the account attribute corresponding to the account address of the target 
Regarding claim 6, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: determining, after the user node accesses the blockchain network, whether the target account has the permission to synchronize blockchain data according to a permission information field in the account attribute corresponding to the account address of the target account, and the correspondence; and sending, when the permission of the target account comprises synchronizing blockchain data, to the user node an inventory message including a hash value of a block in the blockchain, the inventory message indicating the user node to synchronize blockchain data (Ducatel, paragraph 21, miner solves challenge involving hash).
Regarding claim 7, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: determining, when a new block or transaction needs to be sent to the user node, whether to send the new block or transaction to the user node according to the permission of the target account (Ducatel, paragraph 26, access to read data).
Regarding claim 8, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: determining, when receiving a 
Regarding claim 9, the combination of Ducatel and Karame discloses wherein the step of controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account comprises: determining, according to the correspondence and the role of the target account, an access permission of the target account to blockchain data, wherein the access permission comprises: a permission of accessing all data of the blockchain, a permission of accessing data of a current group, and a permission of accessing data related to a current account (Ducatel, paragraph 26, access control permissions are for particular consumer or class of consumer).
Regarding claim 21, Ducatel discloses a non-transitory computer readable storage medium, comprising one or more programs for performing a permission control method for a blockchain comprising: writing a preset correspondence between account roles and permissions into storage (paragraph 33, role definition stored); determining a role of a target account configured to a user node to be added to the blockchain (paragraph 33, generates consumer record and transaction includes identification of role); and controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account (paragraph 35, grants access in accordance with permissions).
Ducatel does not explicitly state that the storage is a block of a blockchain.  However, allowing the resource provider to store its policy data via blockchain was well known in the art as evidenced by Karame.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 22, Ducatel discloses a node device, comprising: a storage storing computer program; and one or more processors configured to execute the program in the storage to perform a permission control method for a blockchain comprising: writing a preset correspondence between account roles and permissions into storage (paragraph 33, role definition stored); determining a role of a target account configured to a user node to be added to the blockchain (paragraph 33, generates consumer record and transaction includes identification of role); and controlling, according to the correspondence and the role of the target account, a permission of the user node configured with the target account (paragraph 35, grants access in accordance with permissions).
Ducatel does not explicitly state that the storage is a block of a blockchain.  However, allowing the resource provider to store its policy data via blockchain was well known in the art as evidenced by Karame.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ducatel by adding the ability that the storage is a block of a blockchain as provided by Karame (see paragraph 53, blockchain hosted by cloud service, and paragraph 56, blockchain node used to evaluate access control decisions).  One of ordinary skill in the art would have recognized the benefit that managing access policies in such a way would assist in enhancing reliability by providing easy user authentication (see Karame, paragraph 54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor et al. (U.S. Patent Application Publication Number 2018/0130050) disclosed techniques for utilizing role-based secure wallets for digitally signing blockchain transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Victor Lesniewski/Primary Examiner, Art Unit 2493